Case 9:18-cv-80176-BB Document 669 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                              CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

        DR. CRAIG WRIGHT’S NOTICE OF FILING UPDATED TRIAL EXHIBIT LIST

           In accordance with the Court's Amended Order Scheduling Trial and Order of

   Instructions before Status Conference held on May 11, 2021 [D.E. 655], Dr. Craig Wright gives

   notice of filing his Updated Trial Exhibit List.


  Dated: August 31, 2021.

                                                          Respectfully submitted,

                                                          RIVERO MESTRE LLP
                                                          2525 Ponce de Leon Boulevard,
                                                          Suite 1000
                                                          Miami, Florida 33134
                                                          Telephone: (305) 445-2500
                                                          Fax: (305) 445-2505
                                                          Email: arivero@riveromestre.com
                                                          Email: amcgovern@riveromestre.com
                                                          Email: zmarkoe@riveromestre.com
                                                          Email: zkass@riveromestre.com
                                                          Email: receptionist@riveromestre.com

                                                          By: s/ Andres Rivero
                                                          ANDRES RIVERO
                                                          Florida Bar No. 613819
                                                          AMANDA MCGOVERN

                                                      1
Case 9:18-cv-80176-BB Document 669 Entered on FLSD Docket 08/31/2021 Page 2 of 2




                                                        Florida Bar No. 964263
                                                        ZAHARAH MARKOE
                                                        Florida Bar No. 504734
                                                        SCHNEUR KASS
                                                        Florida Bar No. 100554
                                                        Counsel for Dr. Craig S. Wright



                                  CERTIFICATE OF SERVICE

         I CERTIFY that on August 31, 2021, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that the foregoing document is being served this day on all
  counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                      /s/ Andres Rivero




                                                  2
